Citation Nr: 0332467	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  01-07 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) health benefits.


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

Appellant served in the United States Army Reserves.  He had 
active duty for training from February 28, 1958 to August 27, 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 decision from the Department of 
Veterans Affairs (VA) Healthcare System and Regional Office 
(RO) in Fort Harrison, Montana.  The RO determined that the 
appellant did not have basic eligibility for VA health 
benefits.


In July 2003 the Board remanded this matter to provide for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
recent cases addressing the VCAA In Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir 2003), and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir 
2003).  

Such compliance has been met and this matter is returned to 
the Board for further consideration.

The Board notes that a separate claim for entitlement to 
service connection for a disease acquired while on active 
duty for training is not before it and was forwarded to the 
Veterans Benefits Administration by the RO for a separate 
determination.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant does not have veteran status for VA 
benefits purposes for the periods of time in which he served 
on active duty for training and on inactive duty for training 
in the U.S. Army Reserves.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the appellant's 
entitlement to VA health benefits have not been met.  38 
U.S.C.A. §§ 101 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.6, 
3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Appellant contends that he is entitled to veteran's health 
benefits to treat a rheumatoid arthritis condition.  He 
alleges that his service in the Reserve Officer Training 
Corps (ROTC) in college and service in the United States Army 
Reserves thereafter entitle him to veteran status.

Specifically, the appellant alleged that he spent thousands 
of hours as a reservist.  He alleged that he was a U.S. Army 
ROTC graduate at the University of Notre Dame.  He indicated 
that he was commissioned as a 2nd Lieutenant in the United 
States Army Adjutant General Corps in June 1957.  

He then served in the Army Reserves and attended weekly 
drills in Louisville, Kentucky.  He indicated that he 
attended summer camps in Fort Campbell, Kentucky, Fort Lewis, 
Washington and the Presidio in San Francisco, California.  

A copy of appellant's DD-214 reflects 6 months service for 
active duty for training purposes (ACTDTRA) between February 
1958 and August 1958.  

The appellant has not submitted any additional evidence that 
addresses the nature of his service, including any records 
pertaining to his claimed ROTC training.  


Criteria

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1 (2003); see also Harris v. West, 13 Vet. App. 
509 (2000).  





The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. §§ 
101(22), 101(24) (West 1991 & Supp. 2002).

Active duty for training includes periods of full-time duty 
in the Armed Forces performed by Reserves for training 
purposes. 38 U.S.C.A. § 101(22), 38 C.F.R. § 3.6 (2003).  
Inactive duty includes other than full-time duty performed by 
the Reserves.  38 U.S.C.A. § 101(23) (2002).

Once a claimant has carried his initial burden of 
establishing "veteran status," he is entitled to compensation 
for disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110 (West 2002).

In order to establish basic eligibility for VA benefits based 
upon active duty for training, there must be evidence that 
the individual concerned died or became disabled during the 
period of active duty for training.  See 38 U.S.C.A. §§ 
101(2), 101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 
415 (1998).  

Further, in order to establish basic eligibility for such 
benefits based upon inactive duty for training, the appellant 
first has to establish by a preponderance of the evidence 
that he was disabled from an injury incurred or aggravated in 
the line of duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 
(1998) (en banc) (holding that, because VA was created for 
the benefit of veterans, a person seeking veterans' benefits 
must bear the initial burden of establishing his or her 
veteran status) (rev'd on other grounds, D'Amico v. West, 12 
Vet.App. 264 (1999)); See also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Analysis

Preliminary Matter:  Duty to Notify & to Assist

To the extent that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
recent cases addressing the VCAA In Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir 2003), and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir 
2003), applies to a case such as this (where the facts are 
not in dispute), the redefined obligations of VA with respect 
to the duty to notify and assist a claimant have been 
satisfied.  

The Board remanded this matter for the issuance of a VCAA 
letter in July 2003 and instructions to the RO directing it 
to comply with the notice requirements of the VCAA as set 
forth in Disabled American Veterans, supra.  In an August 
2003 letter the RO notified the appellant of its duty to 
assist pursuant to the recently enacted Veterans Claims 
Assistance Act (VCAA).  This letter also notified the 
appellant as to what evidence it was attempting to obtain and 
what evidence the appellant needed to assist in obtaining.  
This letter also advised the appellant of the one-year time 
limit for submitting additional evidence.  The appellant's 
written reply to the RO in October 2003 shows he stated he 
had no further evidence to present and continued to contend 
that his reserve service should afford him veteran status.

The appellant was also provided a Statement of the Case in 
which the RO noted the evidence, stated the applicable law 
and regulations, and explained the basis for denying the 
claim and the type of evidence that would support the claim.  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
that the claim must be denied as a matter of law.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


Basic Eligibility

The facts of this case are not in dispute.  The appellant's 
DD-214 shows that he served six months of active duty for 
training.  In this case, the appellant does not assert, and 
the record does not show, that he served on active duty other 
than for active duty for training or ROTC training.  He has 
not disputed the nature of his service as being other than 
ROTC and reserve service.  When the RO sent a letter in 
September 2001 notifying him of an upcoming hearing, it also 
advised the appellant that his DD-214 did not reflect active 
duty for the purpose of establishing veteran status.  This 
letter provided the appellant the opportunity to submit 
additional documentation in support of his claim.  No 
additional documentation was submitted.

This particular case also does not concern the question of 
whether the appellant was injured or acquired a disease 
during a period of active duty for training or whether a 
preexisting condition was aggravated during a period of 
active duty for training.  
As pointed out above, the issue is whether the veteran's 
reserve service qualifies him for veteran status for the 
purpose of being eligible for VA health benefits that are set 
forth in 38 C.F.R. §§ 17.30 through 17.278 (2003).  

As the undisputed evidence does not reflect that the 
appellant's reserve service reached the point of veteran 
status, it follows that, as a matter of law, the appellant's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to basic eligibility for VA health benefits is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



